              Case 2:20-cv-01720-JLR Document 13 Filed 04/13/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9

10          WILLIAM CONNOR, et al.,                         CASE NO. C20-1720JLR

11                                Plaintiffs,               ORDER
                   v.
12
            WALMART INC., et al.,
13
                                  Defendants.
14

15          Before the court is the parties’ stipulated motion for protective order. (Stip. Mot.

16   (Dkt. # 12).) Local Rule LCR 26(c)(2) provides that “parties that wish to depart from

17   [this district’s] model [protective] order must provide the court with a redlined version

18   identifying departures from the model.” Local Rules W.D. Wash. LCR 26(c)(2). Here,

19   the parties have neither provided a redlined version of this district’s model protective

20   order nor stated that their proposed stipulated protective order does not depart from the

21   district’s model order. (See generally Stip. Mot.) Accordingly, the court ORDERS the

22   parties to file a redlined version of their stipulated protective order that identifies any


     ORDER - 1
              Case 2:20-cv-01720-JLR Document 13 Filed 04/13/21 Page 2 of 2




 1   departures from the district’s model protective order. The parties shall file the redlined

 2   version of the stipulated protective order by no later than Monday, April 19, 2021. The

 3   Clerk is DIRECTED to renote the parties’ stipulated motion for protective order (Dkt.

 4   # 12) to April 19, 2021.

 5          Dated this 13th day of April, 2021.

 6

 7                                                     A
                                                       JAMES L. ROBART
 8
                                                       United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
